Order filed, April 16, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00173-CV
                                 ____________

  IN THE MATTER OF THE ESTATE OF ROBBIE CRISS MCDONALD,
                         Appellant



                    On Appeal from the 412th District Court
                            Brazoria County, Texas
                      Trial Court Cause No. 104001-CV


                                     ORDER

      The reporter’s record in this case was due April 15, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Jill Fredricks, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.